     Case 1:20-cv-00196-NONE-SAB Document 23 Filed 07/23/20 Page 1 of 1

 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
 5                                   EASTERN DISTRICT OF CALIFORNIA

 6

 7       THOMAS EUGENE GRAY,                                   Case No. 1:20-cv-00196-NONE-SAB (PC)
 8                          Plaintiff,                         ORDER REQUIRING REMOTE
                                                               APPEARANCES AT SETTLEMENT
 9             v.                                              CONFERENCE
10       CLARK, et al.,
                                                               Date: August 17, 2020
11                          Defendants.                        Time: 9:30 a.m.

12

13            A settlement conference in this matter is currently scheduled on August 17, 2020, at 9:30

14   a.m. before the undersigned.1 In light of the coronavirus (COVID-19) outbreak and the evolving

15   coronavirus protocols, the Court finds that the parties shall appear remotely via Zoom.

16            Counsel for Defendants shall contact Courtroom Deputy, Esther Valdez, at (559) 499-

17   5788 or evaldez@caed.uscourts.gov for the video and dial-in information for all parties. Counsel

18   for Defendants is also required to arrange for Plaintiff’s participation by contacting the Litigation

19   Coordinator at the institution where Plaintiff is housed and providing the necessary Zoom contact

20   information.
     IT IS SO ORDERED.
21

22         Dated:    July 22, 2020                                     /s/ Barbara     A. McAuliffe                _
                                                               UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27   1
      The Court notes that the deadline for Defendants to file a Notice of Opt-Out and Request to Vacate Settlement
     Conference is July 30, 2020. (ECF No. 21.) If Defendants decide to opt out of the settlement conference, defense
28   counsel will also be relieved of their obligations under this order.
                                                               1
